DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 3/13/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, a copy of the “European Search Report from the European Patent Office for Corresponding EP Application No. 19162605.0 dated September 27, 2019, 8 pages” was not provided and has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Map database "20" in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” in Fig. 2 has been used to designate both “automated driving route-determination unit” and “attribute assigning unit”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 10, and 18 objected to because of the following informalities:
Claim 1, line 5, “including of a plurality of road section data” should read “including a plurality of road section data”
Claim 10, line 7, “including of a plurality of road section data” should read “including a plurality of road section data”
Claim 18, line 4, “including of a plurality of road section data” should read “including a plurality of road section data”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9, 11-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 1-2, recites the limitation “wherein the road section data includes data of a single road”. It is unclear to the Examiner whether this is the same “a single road” previously recited in claim 1, line 5, or if this is a new or different “a single road” being introduced. For purposes of examination, the Examiner interprets this as the same single road as previously recited.
Claim 3, line 1-2, recites the limitation “wherein the road section data includes a road lane of a single road”. It is unclear to the Examiner whether this is the same “a single road” previously recited in claim 1, line 5, or if this is a new or different “a single road” being introduced. For purposes of examination, the Examiner interprets this as the same single road as previously recited.
Claim 4, lines 1-2, recites the limitation “wherein the road section data includes data of at least one of a plurality of interconnected roads”. It is unclear to the Examiner whether these are the same “interconnected roads” recited in claim 1, line 5, or if these are new or different interconnected roads being introduced. For purposes of examination, the Examiner interprets these to be the same interconnected roads as previously recited.
Claim 5, line 2, recites the limitation “an automated driving mode”. It is unclear to the Examiner whether this is the same “an automated driving mode” recited in claim 1, line 9, or if this is a new or 6-9 are dependent upon claim 5, and thus are rejected as being dependent upon a rejected claim.
Claim 6, line 3, recites the limitation “wherein the map data includes one or more of the group”. It is unclear to the examiner what “group” the Applicant is referring to as the recited “the group” lacks antecedent basis. For purposes of examination, the Examiner interprets this to be “a group” which refers to one or more of the recited types of data.
Claim 6, line 3, recites the limitation “wherein the map data includes one or more of the group”. It is unclear to the examiner what “group” is intended to mean. Is it one or more groups of the collective data or does a group consist of one or more of the data items listed. In other words, is it one or more groups as a whole or can an individual data item be a group. For purposes of examination, the Examiner interprets this to be one data item can be a group.
Claim 7, line 2, recites the limitation “weighting factor determined based on the availability of mobile communication connection data”. It is unclear to the Examiner what “availability” the Applicant is referring to as the recited “the availability” lacks antecedent basis. For purposes of examination, the Examiner interprets this to be “an availability”.
Claim 8, line 2, recites the limitation “sensor data of a vehicle”. It is unclear to the Examiner whether this is the same “the vehicle” recited in claim 5, line 2, or if this is a new or different vehicle being introduced. For purposes of examination, the Examiner interprets this to be the same vehicle as previously recited.
Claim 11, lines 1-2, recites the limitation “wherein the road section data includes data of a single road”. It is unclear to the Examiner whether this is the same “a single road” previously recited in claim 10, line 8, or if this is a new or different “a single road” being introduced. For purposes of examination, the Examiner interprets this as the same single road as previously recited.
12, line 1-2, recites the limitation “wherein the road section data includes a road lane of a single road”. It is unclear to the Examiner whether this is the same “a single road” previously recited in claim 10, line 8, or if this is a new or different “a single road” being introduced. For purposes of examination, the Examiner interprets this as the same single road as previously recited.
Claim 14, line 3, recites the limitation “wherein the map data includes one or more of the group”. It is unclear to the examiner what “group” is intended to mean. Is it one or more groups of the collective data or does a group consist of one or more of the data items listed. In other words, is it one or more groups as a whole or can an individual data item be a group. For purposes of examination, the Examiner interprets this to be one data item can be a group.
Claim 15, line 2, recites the limitation “weighting factor determined based on the availability of mobile communication connection data”. It is unclear to the Examiner what “availability” the Applicant is referring to as the recited “the availability” lacks antecedent basis. For purposes of examination, the Examiner interprets this to be “an availability”.
Claim 16, line 2, recites the limitation “sensor data of a vehicle”. It is unclear to the Examiner whether this is the same “the vehicle” recited in claim 5, line 2, or if this is a new or different vehicle being introduced. For purposes of examination, the Examiner interprets this to be the same vehicle as previously recited.
Claim 19, line 3, recites the limitation “wherein the map data includes one or more of the group”. It is unclear to the examiner what “group” is intended to mean. Is it one or more groups of the collective data or does a group consist of one or more of the data items listed. In other words, is it one or more groups as a whole or can an individual data item be a group. For purposes of examination, the Examiner interprets this to be one data item can be a group.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1-20 is directed toward non-statutory subject matter, as shown below:

STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-9 are directed towards a system, i.e. machine. Claims 10-17 are directed towards a system, i.e. machine. Claims 18-20 are directed towards a method, i.e. process.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, all the claims are directed toward a mental process (i.e. abstract idea).
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The system in claims 1-9 (also, the system and method in claims 10-17 and 18-20, respectively) comprises a mental process that can be practicably performed in the human mind (or generic computers or components configured to perform the method) and, therefore, an abstract idea. With regard to independent claim 1, the method recites “determine an automated driving route of the vehicle from the predetermined position to the predetermined destination based on attributes relating to an automated driving mode of the vehicle assigned to road second data comprised by the map database storage unit”.  10, and 18 the method (or computer implemented functionality) recite the steps (functions) of: (a) assign attributes corresponding to an automated driving mode of the vehicle to the road section data associated with a map database, and (b) determine an automated driving route for the vehicle.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person mentally assigning attributes corresponding to an automated driving mode for the vehicle and determining a driving route based on a viewed map or mentally assessing the attributes assigned to the road section(s) and determining a driving route therefrom.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could assign attributes and determine a driving route based on a viewed map therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a device/in a device (e.g. processor and memory including instructions) does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 10, and 18 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 1 recites the further limitations of a map database storage unit configured to store a map database describing a road network of intersecting roads, the map database having a structure including of a plurality of road section data of a single road or interconnected roads and an automated driving route determination unit.  Claims 10, and 18 recites the further limitations of access(ing) a map database describing a road network of intersecting roads, the map database having a structure including a plurality of road section data of at least a single road.  Further, claim 10 recites the additional limitations of “a processor”, and “a memory including instructions”.  The “access(ing) a map database” step is recited at a high level of generality (as a general action of accessing data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The “storing a map database” step is recited at a high level of generality (i.e. as a general action) and amounts to mere extra-solution activity.  The “map database storage unit”, “an automated driving route determination unit”, “a processor”, and “a memory including instructions” is claimed generically and are operating in its ordinary capacity such that it does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 10, and 18 do not recite any additional elements that are not well-understood, routine or conventional.  The use of a computer to “store, assign, and determine”, as claimed in claim 1, 10, and 18 is a routine, well-understood and conventional process that is performed by computers.

CONCLUSION
Thus, since claim 1, 10, and 18 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1, 10, and 18 are directed towards non-statutory subject matter.
The dependent claims (2-9, 11-17, and 19-20) do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite: (a) further describing the road section data, (b) further describing the assigned attributes, and (c) determining a 2-9, 11-17, and 19-20 are similarly rejected as being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1-5, 10-13, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stephens et al. (US. Pub. No. 20180313655 A1).
Regarding claim 1:
	Stephens teaches:
A system for determining a driving route of a vehicle from a predetermined position to a predetermined destination, the system comprising: a map database storage unit 
configured to store a map database describing a road network of intersecting roads, the map database having a structure including of a plurality of road section data of a single road or interconnected roads (see at least sections [0016], [0018], [0021], and [0029] regarding “the map database 306 includes vehicle data generated by vehicle sensors from one or more vehicles as well as infrastructure/environment data from sensors”.)
and an automated driving route determination unit (see at least Fig. 6 “example components of a route optimization component” and at least sections [0019], [0021], [0022], [0032]-[0034], and [0037] regarding a route optimization component.)
configured to determine an automated driving route of the vehicle from the predetermined position to the predetermined destination based on attributes relating to an automated driving mode of the vehicle assigned to road section data comprised by the map database storage unit (see at least Fig. 6 “example components of a route optimization component” and at least sections [0019], [0021], [0022], [0032]-[0034], and [0037] regarding a route optimization component and navigating from a current location (i.e. predetermined position) to a specific destination or target destination (i.e. predetermined destination) based on data about sections of road on the map.)
Regarding claim 2:
	Stephens teaches:
wherein the road section data includes data of a single road (see at least sections [0021] and [0036] regarding a vehicle that “may also accumulate drive data, including any information about a roadway”.)
Regarding claim 3:
	Stephens teaches:
wherein the road section data includes a road lane of a single road (see at least sections [0020], [0034], and [0041] regarding receiving data which may include presence of lane markings.)
Regarding claim 4:
	Stephens teaches:
wherein the road section data includes data of at least one of a plurality of interconnected roads and road lanes (see at least Fig. 4 “a map of roadways near a current location and target destination of a vehicle” and at least sections [0031] regarding a map accessible by the vehicle, and see the Fig 4 illustrating an example map which contains interconnected roads. Also, see section [0041] regarding data obtained about road lanes and markings.)
Regarding claim 5:
	Stephens teaches:
further comprising an assigning unit configured to assign the attributes relating to an automated driving mode of the vehicle to the road section data comprised by the map database storage unit (see at least sections [0018], [0032]-[0034], and [0039] regarding the route optimization component determining one or more attributes of a road section which could include a Boolean metric for lane quality, cost of route, number of pedestrians, and etc.)
Regarding claims 10 and 18:
	Stephens teaches:
A system for determining a driving route of a vehicle, the system comprising: a processor (see at least sections [0068] and [0079] regarding a processor.)
a memory including instructions (see at least section [0079] regarding a computer-executable instructions comprise, for example, instructions and data which, when executed at a processor, cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions.)
access a map database describing a road network of intersecting roads (see at least Fig. 4 “a map of roadways near a current location and target destination of a vehicle” and at least sections 
the map database having a structure including of a plurality of road section data of at least a single road (see at least sections [0016], [0018], [0021], and [0029] regarding “the map database 306 includes vehicle data generated by vehicle sensors from one or more vehicles as well as infrastructure/environment data from sensors”.)
assign attributes corresponding to an automated driving mode of the vehicle to the road section data associated with the map database (see at least sections [0018], [0032]-[0034], and [0039] regarding the route optimization component determining one or more attributes of a road section which could include a Boolean metric for lane quality, cost of route, number of pedestrians, and etc.)
determine an automated driving route for the vehicle from a predetermined position to a predetermined destination based on the attributes relating to the automated driving mode of the vehicle (see at least Fig. 6 “example components of a route optimization component” and at least sections [0019], [0021], [0022], [0032]-[0034], and [0037] regarding a route optimization component and navigating from a current location (i.e. predetermined position) to a specific destination or target destination (i.e. predetermined destination) based on data about sections of road on the map.)
Regarding claim 11:
	Stephens teaches:
wherein the road section data includes data of a single road (see at least sections [0021] and [0036] regarding a vehicle that “may also accumulate drive data, including any information about a roadway”.)
Regarding claim 12:
	Stephens teaches:
wherein the road section data includes a road lane of a single road (see at least sections [0020], [0034], and [0041] regarding receiving data which may include presence of lane markings.)
Regarding claim 13:
	Stephens teaches:
wherein the road section data includes data of at least one of a plurality of interconnected roads and road lanes (see at least Fig. 4 “a map of roadways near a current location and target destination of a vehicle” and at least sections [0031] regarding a map accessible by the vehicle, and see the Fig 4 illustrating an example map which contains interconnected roads. Also, see section [0041] regarding data obtained about road lanes and markings.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US. Pub. No. 20180313655 A1) in view of Chapman et al. (JP 2009529187 A).
Regarding claim 6, 14, and 19:
Stephens does not explicitly teach wherein the assigned attributes include a weighting factor determined based on map data of the map database wherein the map data includes one or more of the group: traffic light data, controlled road access data, functional road class data, tunnel data, bridge data, road section length data, landmark data, curve data, and road section data with a flag indicating that the road section is available to automated driving.
	Chapman teaches:
wherein the assigned attributes include a weighting factor determined based on map data of the map database wherein the map data includes one or more of the group: traffic light data, controlled road access data, functional road class data, tunnel data, bridge data, road section length data, landmark data, curve data, and road section data with a flag indicating that the road section is available to automated driving (see at least pages 23-24 regarding a map database that has road-related information includes the determination of specific parts of the road that should be treated as a road segment of interest (e.g. physical location of road traffic sensors, event locations, and Landmarks, functional road types and other relevant traffic characteristics, etc.). It can be based on factors such as road congestion, traffic status, or etc.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system, method and device for vehicle route optimization for an .

	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US. Pub. No. 20180313655 A1) in view of Munnix (US. Pub. No. 20110246020 A1).
Regarding claims 7 and 15:
Stephens does not explicitly teach wherein the assigned attributes include a weighting factor determined based on the availability of mobile communication connection data or GPS data corresponding to the road section.
	Munnix teaches:
wherein the assigned attributes include a weighting factor determined based on the availability of mobile communication connection data or GPS data corresponding to the road section (see 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system, method and device for vehicle route optimization for an automated vehicle of Stephens et al. by the system of Munnix wherein the assigned attributes include a weighting factor determined based on the availability of mobile communication connection data or GPS data corresponding to the road section as both systems are directed to a vehicle systems and one of ordinary skill in the art would have recognized the established function of having wherein the assigned attributes include a weighting factor determined based on the availability of mobile communication connection data or GPS data corresponding to the road section and predictably would have applied it to improve the method and apparatus for performing localization and mapping for an autonomous vehicle of Stephens et al.

	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US. Pub. No. 20180313655 A1) in view of Ewert (US. Pub. No. 20190339083 A1).
Regarding claims 8 and 16:
Stephens does not explicitly teach wherein the assigned attributes include a weighting factor determined based on sensor data of a vehicle.
	Ewert teaches:
wherein the assigned attributes include a weighting factor determined based on sensor data of a vehicle (see at least section [0018] and [0025]-[0027] regarding weighting factors determined for sensor data for a vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system, method and device for vehicle route optimization for an .

	Claims 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US. Pub. No. 20180313655 A1) in view of Staehlin et al. (CN 103650464 A).
Regarding claim 9, 17, and 20:
Stephens does not explicitly teach wherein the assigned attributes include a weighting factor determined based on availability of traffic message data, car-to-car communication, or car-to-infrastructure communication service data receivable by the vehicle via mobile communication on the respective road section to which the road section data relates.
	Staehlin teaches:
wherein the assigned attributes include a weighting factor determined based on availability of traffic message data, car-to-car communication, or car-to-infrastructure communication service data receivable by the vehicle via mobile communication on the respective road section to which the road section data relates (see at least sections [0019]-[0021] regarding weighting the vehicle to X (e.g. infrastructure) message.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system, method and device for vehicle route optimization for an automated vehicle of Stephens et al. by the system of Staehlin et al. wherein the assigned .

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 20200240801 A1) is pertinent because it is a method, a system, and a computer program product are provided for validating one or more routes between at least a first road object and a second road object.
Viswanathan et al. (US 20200133294 A1) is pertinent because it is a method for generating a representation of an environment.
Toshiharu (KR 102062473 B1) is pertinent because it relates to a route guidance device and a route guidance method.
An Kyoung et al. (KR 20170090672 A) is pertinent because it is a system of an autonomous vehicle and a method thereof according to the present invention can increase the recognition probability of a signal of a traffic light by using map information embedded in an autonomous-driving system inside the vehicle.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666          

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666